The Honorable Bill Stovall State Representative 2324 Heber Springs Road West Quitman, Arkansas 72131-9426
Dear Representative Stovall:
I am writing in response to your request for an opinion about "what constitutes legal bingo in Arkansas." You state that "there have been some concerns in [your] district because some charitable bingo parlors have been shut down, while others continue to operate with little problems."
RESPONSE
In my opinion there is no such thing as legal bingo in Arkansas if money or other consideration is paid for a chance to win a prize of cash or property. There is no exception for charitable bingo. Questions as to the enforcement of the law should be directed to the local prosecuting attorney or other law enforcement authorities.
The Arkansas gambling statutes (A.C.A. §§ 5-66-101 through -119 (Repl. 1997)), prohibit bingo if "money and risk" are involved. State v.Torres, 309 Ark. 422, 426, 831 S.W.2d 905 (1992). The court in Torres
stated:
  The appellees, who operated bingo establishments where money and risk were plainly involved, had fair warning that their actions were prohibited.
Id. at 426.
This statement followed the court's review of the gambling statutes. The Arkansas Supreme Court has subsequently stated that "there is no question but that playing bingo for money constitutes gambling which is a criminal offense under our statutes. . . ." Billy/Dot, Inc. v. Fields,322 Ark. 272, 277, 908 S.W.2d 335 (1995).
In addition, in Masterson v. State, 329 Ark. 443, 949 S.W.2d 63 (1997), the Arkansas Supreme Court specifically held that "bingo halls" constitute "gambling houses," the operation of which violates the criminal statutes. See A.C.A. § 5-66-103. It does not matter whether the game is played for the chance to win cash, or other property or prizes. Op. Att'y Gen. 99-318.
It should also be noted that there is no exemption from the constitutional prohibition against lotteries for charitable organizations. See State v. Bass, 224 Ark. 976, 277 S.W.2d 479 (1955) and Ops. Att'y Gen. 97-023 and 94-250.
Questions as to the enforcement of the law should be directed to the local prosecuting attorney or other appropriate law enforcement authorities.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh